ORDER GRANTING APPLICATION FOR TERMINATION OF PROBATION
SHEPARD, Chief Justice.
Comes now the respondent, Aaron E. Haith, and tenders to this Court his Application for Termination of Probation and Affidavit of Compliance with Terms of Probation, pursuant to Ind. Admission and Discipline Rule 23, Section 17.1.
And this Court, being duly advised, now finds that the tendered application and affidavit satisfies the requirements of Ad-mis.Disc.R. 23, Section 17.1, and that the Indiana Supreme Court Disciplinary Commission has not objected to the application. Accordingly, the application is granted.
IT IS, THEREFORE, ORDERED that the Application for Termination of Probation tendered by the respondent, Aaron E. Haith, is hereby granted. The respondent is released from probation effective March 1, 20083.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc. R. 23, Section 3(d).
All Justices concur.